68 So.3d 772 (2011)
Hurbert MAIERS and Melissa Maiers
v.
Bennie GIBBS.
2080178.
Court of Civil Appeals of Alabama.
February 25, 2011.
Tracie Melvin, Legal Services Alabama, Inc., Dothan, for appellants.
L. Jan Laney, Dothan, for appellee.

After Remand from the Alabama Supreme Court
PITTMAN, Judge.
On November 20, 2009, this court affirmed a summary judgment entered by the Houston Circuit Court in an action filed pursuant to Ala.Code 1975, § 35-9A-101 et seq., by Bennie Gibbs against Hurbert Maiers and Melissa Maiers. Maiers v. Gibbs (No. 2080178, November 20, 2009), 65 So.3d 1043 (Ala.Civ.App.2009) (table). However, our judgment of affirmance has been reversed. Ex parte Maiers, [Ms. 1090626, August 20, 2010] 68 So.3d 769 (Ala.2010). On remand to this court, and in compliance with Ex parte Maiers, we *773 now reverse the summary judgment and remand the cause for further proceedings.
REVERSED AND REMANDED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.